Case: 20-1437   Document: 38 Page:
         Case 1:17-cv-11633-DJC    1   Date
                                Document 320 Filed:
                                               Filed08/06/2020  Entry
                                                     08/06/20 Page 1 ofID:
                                                                        1 6358186




                United States Court of Appeals
                              For the First Circuit
 No. 20-1437
               UNITED STATES SECURITIES AND EXCHANGE COMMISSION

                                    Plaintiff - Appellee

                                             v.

                  LOUIS NAVELLIER; NAVELLIER & ASSOCIATES, INC.

                                 Defendants - Appellants


                                       MANDATE

                                 Entered: August 6, 2020

        In accordance with the judgment of June 15, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                           By the Court:

                                           Maria R. Hamilton, Clerk


 cc:
 Paul Gerard Alvarez
 Robert Bradley Baker
 Steven Joel Brooks
 Jennifer A. Cardello
 William J. Donahue
 Marc Jonathan Jones
 Samuel Kornhauser
 Rachel McKenzie
